             Case 6:20-cv-01985-ACC-EJK Document 1-2 Filed 10/26/20 Page 1 of 8 PageID 14
  Filing #                 E-Filed 06/04/2020 05:15:39 PM



                                   IN THE CIRCUIT COURT OF THE SEVENTH
                                    JUDICIAL CIRCUIT IN AND FOR VOLUSIA
                                              COUNTY,FLORIDA

                                                       CASE NO:

             TORINA SHETLER,

                      Plaintiff,

             vs.

             WAL-MART STORES EAST,LP,

                      Defendant.




                                                      COMPLAINT

                      COMES NOW Plaintiff, TORINA SHETLER, and sues Defendant, WAL-MART

             STORES EAST,LP, and alleges:

                                              GENERAL ALLEGATIONS

                      1.     This is an action for damages that exceeds the sum of THIRTY THOUSAND

             DOLLARS ($30,000.00), exclusive of costs, interest and attorneys' fees(The estimated value of

             Plaintiff's claim is in excess of the minimum jurisdictional threshold required by this Court).

             Accordingly, Plaintiff has entered "$30,001" in the civil cover sheet for the "estimated amount of

             the claim" as required in the preamble to the civil cover sheet for jurisdictional purposes only

             (the Florida Supreme Court has ordered that the estimated "amount of claim" be set forth in the

             civil cover sheet for data collection and clerical purposes only). The actual value of Plaintiff's

             claim will be determined by a fair and just jury in accordance with Article 1, Section 21, Fla.

             Const.




                                                             1




2020 30766 0101
Case 6:20-cv-01985-ACC-EJK Document 1-2 Filed 10/26/20 Page 2 of 8 PageID 15




       2.      Plaintiff, TORINA SHETLER, is and at all pertinent times was a resident of

Daytona Beach, Volusia County, Florida.

            3. The Defendant, WAL-MART STORES EAST, LP, at all times material to this

Complaint, is and has been the owner, and in possession, custody and control, of the premises

located at 1590 Dunlawton Avenue, Port Orange, Volusia County, FL 32127.

       4.      This Court has jurisdiction over the subject matter of this Complaint and the

parties to this cause of action because the incident which is the subject of this Complaint

occurred in Volusia County, Florida at the WAL-MART STORES EAST, LP referenced in

paragraph No. 3 above.

       5.      On or about August, 18, 2019, Plaintiff, TORINA SHETLER, was a business

invitee (i.e. customer) at the aforementioned WAL-MART STORES EAST, LP owned, managed

or controlled by the Defendant when she was shopping and she slipped and fell because of a

liquid substance on the floor and was injured.

       6.      As a result of said incident, Plaintiff, TORINA SHETLER, sustained serious

injuries and other damages including but not limited to injury to her right knee, foot, and back.

                                                 COUNT I

       7.      Plaintiff re-alleges and incorporates Paragraphs 1 through 6.

       8.      Defendant, WAL-MART STORES EAST, LP as owner, property manager and

operator of the aforementioned premises, and as the entity that had possession and control of said

premises, or alternatively, as the lease of property for which the subject premises were a primary

path of ingress or egress to Defendant's business, had a non-delegable duty to maintain the

premises in a reasonably safe condition so as to avoid injury to the Plaintiff and other customers




                                                 2
Case 6:20-cv-01985-ACC-EJK Document 1-2 Filed 10/26/20 Page 3 of 8 PageID 16




or invitees to the Defendant's business, and also had a duty to inspect it's premises and a non-

delegable duty to warn the Plaintiff of all dangerous conditions, including the one previously

alleged, which it knew or should have known existed on its property and which created an

unreasonable risk of harm to the Plaintiff

       9.      Defendant, WAL-MART STORES EAST, LP, negligently breached the

aforementioned duties by the following:

               a. creating the condition which caused Plaintiff's injury;

               b. failing to maintain its location in a reasonably safe condition;

               c. allowing the dangerous condition to be on the property and/or to
                  remain on the property for an unreasonable length of time, creating a
                  hazard for customers and invitees such as Plaintiff The dangerous
                  conditions that caused the Plaintiff's injury had been on the property
                  long enough that the Defendant knew, or under the exercise of
                  reasonable care should have known, that the dangerous condition
                  existed and should be promptly addressed and warning signs put out
                  and this section of the property cordoned off until the condition was
                  corrected. Nevertheless, Defendant did not take any of these steps and
                  as a result Plaintiff sustained injuries and related damages;

               d. failing to warn customers and business invitees, such as the Plaintiff,
                  of the danger presented by the dangerous condition;

               e. failing to timely and properly monitor and inspect its property for any
                  potentially dangerous or unsafe conditions, including the one
                  previously alleged that caused Plaintiff's injury, and failing to timely
                  and properly correct the dangerous conditions on its property that
                  caused the Plaintiff sustain injuries and other damages; and

               f. failing to otherwise exercise due care with respect to the matter alleged
                  in the Complaint.

       10.     Defendant has actual and/or conservative notice that their flooring becomes

slippery, and therefore unreasonably dangerous, when wet, as evidenced by:

               a. Defendant keeps records of each slip and fall;



                                                 3
Case 6:20-cv-01985-ACC-EJK Document 1-2 Filed 10/26/20 Page 4 of 8 PageID 17




                b. Defendant purchases "Slippery When Wet" warning signs that they
                   instruct their employees to place at locations when they detect liquid
                   substances on the floor;

                c. Defendant trains all of their employees to be on the look-out for liquid on
                   the floor; and

                d. Defendant trains all of their employees to clean floor areas where liquid
                   is detected.

        11.     As a direct and proximate result of the negligence of Defendant as set forth above,

Plaintiff was injured while a customer/visitor/invitee at the Defendant's premises.

        12.     As a further direct and proximate result of the negligence of Defendant as set

forth above, the Plaintiff, TORINA SHETLER, suffered bodily injury and resulting pain and

suffering, disability, loss of the capacity of the enjoyment of life, medical care and treatment

expense. The losses are either permanent or continuing and the Plaintiff, TORINA SHETLER,

will suffer losses in the future.

                                             COUNT II

        13.     Plaintiff re-alleges and incorporates Paragraphs 1 through 12.

        14.     Defendant, WAL-MART STORES EAST, LP as owner, property manager and

operator of the aforementioned premises, and as the entity that had possession and control of said

premises, or alternatively, as the lease of property for which the subject premises were a primary

path of ingress or egress to Defendant's business, had a non-delegable duty to operate its

business in a non-negligent manner and implement methodology which does not cause or

contribute to the creation of dangerous conditions and also had a duty to maintain the premises in

a reasonably safe condition so as to avoid injury to the Plaintiff and other customers or invitees

to the Defendant's business, and also had a non-delegable duty to maintain its premises in



                                                  4
Case 6:20-cv-01985-ACC-EJK Document 1-2 Filed 10/26/20 Page 5 of 8 PageID 18




reasonable condition free of all dangerous conditions, a duty to inspect it's premises and a non-

delegable duty to warn the Plaintiff of all dangerous conditions, including the one previously

alleged, which it knew or should have known existed on its property and which created an

unreasonable risk of harm to the Plaintiff

       15.     Defendant, WAL-MART STORES EAST, LP, negligently breached the

aforementioned duties by:

               a. Implementing policies, procedures, and practices which foreseeably
                  caused or contributed to the existence of the dangerous condition
                  described herein;

               b. Failing to implement policies, procedures and practices which would
                  prevent the foreseeable dangerous condition described herein;

               c. Otherwise causing, contributing to or condoning conduct and activity
                  on it premises which foreseeably would cause or contribute to the
                  creation of the dangerous condition described herein;

               d. Not making reasonable inspections of the area which would have
                  revealed the dangerous condition;

               e. Failing to use reasonable care in maintaining the premises, specifically
                  the floors, in a safe condition which includes not allowing food and/or
                  liquids to accumulate on the floor where people, such as the Plaintiff,
                  could easily slip and fall;

               f. Failing to use reasonable care in maintaining the premises, i.e., not
                  allowing food or drinks to spill onto the slick floor, causing a slipping
                  hazard;

               g. Failing to place warning signs or cones surrounding a hazardous
                  condition such as grease and/or liquids on the floor;

               h. Failing to have a non-skid floor or a non-slip surface on the floor to
                  prevent people such as Plaintifffrom falling;

               i. Failing to ensure that the areas in and around the store where patrons
                  walk have a non-slip flooring surface;




                                                5
Case 6:20-cv-01985-ACC-EJK Document 1-2 Filed 10/26/20 Page 6 of 8 PageID 19




              Failing to install carpeting instead of wood or laminate floors where
              patrons walk;

           k. Failing to place an adequate number of mats and/or runners on the
              floor where food and/or liquid accumulates so that a slipping hazard is
              not created;

           1. Failing to clean the floor on an intermittent basis to avoid such
              incidents from occurring;

           m. Failing to properly inspect the floor where patrons walk to ensure that
              it is being mopped/swept and kept clean and free of accumulated food
              and/or liquid;

           n. Failing to hire competent individuals to properly inspect the premises;

           o. Failing to hire competent individuals to clean the floors;

           P. Failing to properly supervise employees and/or agents in the proper
              cleaning of floors;

           q. Failing to ensure proper policies and procedures were in place
              regarding the proper inspecting of floors;

           r. Failing to ensure proper policies and procedures were in place
              regarding the proper cleaning of floors;

           s. Failing to ensure that policies and procedures regarding the cleaning
              and inspection of floors were being complied with;

           t. Failing to have an unsafe flooring material in their produce area where
              patrons walk;

           u. Failing to have a safe flooring material in an area where food and
              liquids are being dropped onto the ground;

           v. Failing to ensure that the WAL-MART STORES EAST, LP complies
              with the standards found in ASTM F1637 — Standard Practice for Safe
              Walking Surfaces;

           w. Failing to ensure that the restaurant complies with the standards found
              in ANSI A1264.2 — Provision of Slip Resistance on Walking /
              Working Surfaces; and




                                            6
Case 6:20-cv-01985-ACC-EJK Document 1-2 Filed 10/26/20 Page 7 of 8 PageID 20




                x. Failing to ensure that the correct types and sizes of mats are used
                   throughout the WAL-MART STORES EAST,LP.

        16.     As a direct and proximate result of the negligence of Defendant as set forth above,

Plaintiff sustained injuries while a customer/visitor/invitee at the Defendant's premises.

        17.     As a further direct and proximate result of the negligence of Defendant as set

forth above, the Plaintiff, TORINA SHETLER, suffered bodily injury and resulting pain and

suffering, disability, loss of the capacity of the enjoyment of life, medical care and treatment

expense. The losses are either permanent or continuing and the Plaintiff, TORINA SHETLER,

will suffer losses in the future.

        WHEREFORE, the Plaintiff, TORINA SHETLER, demands judgment for damages in

excess of $30,001.00 against Defendant, WAL-MART STORES EAST, LP, together with costs,

prejudgment interest, and demands trial by jury.

       DATED this 4' day of June, 2020.

       I HEREBY CERTIFY that a true and correct copy of the foregoing Complaint for

Damages and Demand for Trial by Jury has been served by service of process upon Registered

Agent for Defendant, WAL-MART STORES EAST, LP.

                                                     /s/Christo her .1. Steinhaus
                                               CHRISTOPHER J. S IEINHAUS,ESQUIRE
                                               FBN: 147966
                                               Morgan & Morgan,P.A.
                                               20 N. Orange Avenue, Suite 1600
                                               Orlando, FL 32801
                                               Telephone Phone: (407)420-1414
                                               Facsimile:(407)245-3341
                                               Primary email: csteinhaus@forthepeople.com
                                               Secondary email: mpaesa@forthepeople.com;
                                               jimorgan@forthepeople.com
                                               Attorneys for Plaintiff




                                                 7
Case 6:20-cv-01985-ACC-EJK Document 1-2 Filed 10/26/20 Page 8 of 8 PageID 21




         LAURA E. ROTH                                            SEVENTH JUDICIAL CIRCUIT - VOLUSIA COUNTY
                                                     P.O. BOX 6043 DELAND,FLORIDA 32721-6043 - WWW.CLERICORG
         CLERK OF THE CIRCUIT COURT




  Filing #:
  Filer:Christopher James Steinhaus
  Payment:$410.00

  1 Filing Fee: $400.00
  2 Summons Issuance: $10.00
  3 Complaints/Petitions Complaint: $0.00
  4 Complaints/Petitions Request that Summons be Issued: $0.00
  5 Notices/Reports Notice: $0.00




    This document is a Clerk generated receipt. This page was not included in the original court
                                 document submitted by the filer.
